Citation Nr: 0216181	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-04 166	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Whether a timely notice of disagreement was filed with 
respect to a November 2000 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




REMAND

The veteran served on active duty from September 1942 to 
October 1945.

By rating action of November 2000, the RO denied the 
veteran's application to reopen a previously denied claim of 
entitlement to service connection for hemorrhoids.  The 
veteran was notified of this action by a letter dated on 
November 6, 2000.  The veteran's notice of disagreement (NOD) 
with respect to the November 2000 rating decision was 
received by the RO on December 17, 2001.  Thereafter, in a 
letter dated on January 18, 2002, the RO informed the veteran 
that, although the RO had received a NOD on December 17, 
2001, the RO could not accept it as a valid one because it 
had not been received within one year from the date of the 
November 6, 2000 notification.  38 C.F.R. § 20.302 (2001).  
The RO also referred the veteran to an enclosed VA Form 4107 
for an explanation of his procedural and appellate rights 
concerning the RO's decision that the NOD was not timely 
filed.

Subsequently, in a written statement received on February 11, 
2002, the veteran informed the RO that he wanted to appeal 
the decision provided to him in the January 18, 2002 letter.  
Thereafter, in a March 2002 statement of the case (SOC), the 
RO addressed the underlying issue of whether new and material 
evidence had been submitted to reopen a claim of service 
connection for hemorrhoids.  The Board notes, however, that 
an appeal to the Board requires a timely filed NOD, followed 
by a SOC, and thereafter by a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2001).  In other words, for the 
Board to act on the claim to reopen, the question of 
timeliness of the veteran's December 2001 NOD must first be 
addressed.  What is missing in this case is a response to the 
veteran's February 2002 NOD with the January 2002 decision by 
the RO.  The response that is required is a SOC on the 
question of timeliness of the December 2001 submission by the 
veteran.  38 C.F.R. § 19.26 (2001) (when a NOD is timely 
filed, the RO must issue a SOC).

In situations such as this, where a NOD has been received but 
a SOC has not thereafter been issued, the United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board should remand the matter to the RO for the issuance of 
a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should prepare a SOC on the 
question of timeliness of a NOD with a 
November 2000 rating decision.  The 
veteran should be informed as to what is 
required to perfect an appeal of this 
issue.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

